E GreenbergTraurig
         Michael J. Gryglel
         Tel 518-689-1400
         Fax 518-689-1499
         gryglelm@gtlaw.com



                                                                    February 19,2019



          VIA E LECTRONIC MAIL (tom@jlíottí. com)
         AND      UPS    / OWRNIGHT DELIVERY
         Thomas F. Liotti, Esq.
         Law Offices of Thomas F. Liotti, LLC
         600 Old Country Road
         Suite 530
         Garden City, New York 11530

                    Re:       Patricia Cummings v. City of New York, et al.,IndexNo. 60074712019

         Dear Mr. Liotti:

                 We represent Defendant Lenard Larry McKelvey alWa Charlamagne Tha God in the
          above-referenced action (the "Action"). Please find enclosed for service on behalf of our client
          a Notice of Appearance and Demand for Complaint dated February 19, 2018, The Action also
          names as Defendants iHeartMedia, Clear Channel Communications, Inc. (nlWa
          iHeartCommunications, Inc.) and WWPR-FM ( 1 05. 1 MHZ).

                  On March 15,2018 (the "Petition Date"), iHeartMedia, Inc. and certain of its subsidiaries,
          including iHeartCommunications, Inc. and V/V/PR-FM (105.1 }l4HZ) (collectively, theooDeþlqls,'o)
                                                                                      ooBankruptcy
          commenced cases under chapter 11 of title 1l of the United States Code (the              Code"),
          which are pending in the United States Bankruptcy Court for the Southern District of Texas
          (the "Bankruptcy Court").

                  PleaSeÌA adylleù that continued prosecution of the Action may constitute a direct
          violation of the automatic stav     t in these chanter LL cases.

                  The commencement of a bankruptcy case results in the imposition of an automatic stay that
          acts as an injunction against all parties from taking certain actions. Among the acts specifically
          prohibited by section 362 of the Bankruptcy Code are "the commencement or continuation . . . of
          a judicial, administrative, or other action or proceeding against the debtor that was or could have
          been commenced before the commencement of the [bankruptcy] case . . . [or] any act to obtain
          possession ofproperty of [the debtor's] estate or ofproperty from the estate or to exercise control
          over property of the estate . . . [or] to collect, assess, or recover a claim against the debtor that
          arose before the commencement of fthe debtor's] bankruptcy case." See lI U.S.C. $$ 362(aX1),
          (3), and (6). Continued pursuit of the Action against any Debtor will entitle the Debtors to recovery
          of ooactual damages, including costs and attorneys' fees, and, in appropriate circumstances, [they]
          may recover punitive damages." See 11 U.S.C. $ 362(kX1); see also Young v. Repine (In re

Greenberg Traurig, LLP I Attorneys at Law
54 State Street | 6th Floor I ALbany, NY 12207 |   ï+1   51B   689.1400   | F +t 51,8.689.1499
                                                                                                          www.gtLaw.com
Thomas F. Liotti, Esq
February 19,2019
Page2


Repine), 536 F.3d 5I2, 519 (5th Cir. 2008). Moreover, nonbankruptcy courts' authority to
continue judicial proceedings is suspended, even where the acting party had no formal notice of
the stay. See Sosebeev. Steadfast Ins. Co.,701 F.3d 1012,1025 (5th Cir.2012). Accordingly,
any attempt to prosecute the Action against any Debtor is stayed in its entirety by the
commencement of the Debtors' bankruptcy cases.

        In light of the foregoing, we hereby demand that you cease any further activity to prosecute
the Action against the Debtors. Failure to comply may necessitate appropriate proceedings in the
Bankruptcy Court with the attendant possibility of sanctions, costs, and other expenses. Actions
taken in violation of the automatic stay are void ab initio, and parties may be held in contempt of
court for violating the automatic stay. See, e.g.,11 U.S.C. $ 362(kX1); see also Young,536 F.3d
at 5I9. The Debtors hereby reserve all of their rights at law and in equity with respect to any
damages that may arise from, or relate to, actions taken by you in violation of applicable laws.

       Please confirm to the undersigned in writing that you will forego pursuing the Action
 as to the Debtors - i.e.o iHeartMedia, Inc.; Clear Channel Communications, Inc. (nlkla
iHeartCommunications, Inc.), and V/WPR-FM ( 1 05. 1 }l{HZ).

        Should you have any questions, please do not hesitate to contact me

                                                     Very truly yours,

                                        GREENBERG TRAURIG,               LLP   \

                                                                     I

                                                             J
MJG/rsb
Enclosure




ALB 2187139v1




GREENBERG TRAURIG, LLP   r   ATTORNEYS AT LAW   r   WWW.GTLAW.COM
